

EXHIBIT 10.53


image_01b.jpg [image_01b.jpg]
Avaya Inc.
4655 Great America Parkway
Santa Clara, CA 95054 USA                


November 1st, 2019


BY EMAIL


Mr. Anthony Bartolo


Dear Anthony,


It gives me great pleasure to offer you a Executive Vice President position in
Avaya Inc. (“Avaya”). In addition to confirming my offer, this letter sets out
the terms and conditions of your employment and outlines the current major
features of Avaya’s compensation and benefit plans, programs and practices under
which you will be covered.


Assumption of Duties: Effective on or about December 9, 2019, you will assume
the role of Senior Vice President and Chief Product Officer reporting to me.
Your office will be based in Raleigh, North Carolina.


Cash Compensation:


Annual Base Salary: Your annual base salary will be $650,000 paid monthly. Based
on your hire date of December 9, 2019 you will receive your first paycheck on
December 31st and monthly after that.


Sign-On Bonus: We will pay you a cash sign-on bonus in the amount of $650,000
less applicable taxes, to be paid in the pay period following one (1) month of
completed service, but no later than December 31, 2019 should you commence
employment on December 9, 2019. If you terminate your employment voluntarily or
if Avaya terminates your employment involuntarily for cause prior to the first
anniversary of your hire date, you will be obligated to return a pro-rated
portion of this sign-on bonus based on the completed months of employment (based
on the completed months). If your employment is terminated involuntarily for any
other reason, you will not be obligated to return any portion of this sign-on
bonus.


Avaya Annual Incentive Plan (AIP): Avaya offers an annual incentive plan that
provides an opportunity for payment for Vice Presidents and above, following the
end of the fiscal year (Avaya’s fiscal year is October 1 through September 30).
Each eligible employee’s Incentive Plan payment is based on several factors,
including individual contribution and company performance. Your opportunity is
100% of your Base Salary (“Opportunity”). Your actual payout could be anywhere
between 0%-200% of the Opportunity based on individual and company performance,
as Avaya may further specify from time to time. Our incentive programs are
reviewed annually and subject to change. More specific information about



--------------------------------------------------------------------------------

Anthony Bartolo - Page 2
Avaya’s incentive plan design, metrics, and targets is typically communicated to
employees during the first quarter of each fiscal year and will be viewable on
the Company intranet after your hire date. 

Long Term Incentives: Subject to approval by our Board of Directors or the
Compensation Committee, you will be awarded equity grants as follows:






1)Inducement Awards: Restricted Stock Units (RSUs) & Stock Options


•As a material inducement to your joining Avaya, you will be granted RSUs that
represent the contractual right to receive one share of common stock of Avaya
Holdings Corp. upon vesting.  The number of RSUs to be awarded to you will be
determined by dividing the value of USD $1,000,000 by the fair market value of
Avaya Holdings common stock on the grant date.


•As a material inducement to your joining Avaya, you will be granted Stock
Options that represent the contractual right to acquire at the Per Share
Exercise Price specified on the grant date one share of common stock of Avaya
Holdings Corp. upon vesting.  The number of Stock Options to be awarded to you
will be determined by dividing the value of USD $1,000,000 by the Black-Scholes
value of each Stock Option.


•Generally, the RSUs and Stock Options will vest and become non-forfeitable over
a three (3) year period, according to the following schedule:  1/3 on the
closest date of February 15, May 15, August 15, or November 15 after the first
anniversary of the grant date, and quarterly  thereafter. You must be an
employee of Avaya on each vesting date in order for each respective portion of
your award to vest.




2)Annual Awards: Restricted Stock Units (RSUs) & Performance Restricted Stock
Units (PRSUs)


◦The annual award will consist of a combination of RSUs and performance-based
vesting restricted stock units (PRSUs) representing the right to receive shares
of common stock of Avaya Holdings Corp. upon vesting. The aggregate number of
RSUs and PRSUs to be awarded to you will be determined by dividing the value of
USD $2,000,000 by the fair market value of Avaya Holdings common stock on the
grant date. The mix of RSUs and PRSUs will be consistent with the allocations in
the annual equity awards to other similarly-situated senior vice presidents at
Avaya. The RSUs will have the terms described above and the PRSUs will vest on
the on the 3rd anniversary of the date of grant with respect to a number of
shares determined based on Avaya’s annual Adjusted EBITDA over the performance
period and Avaya’s total shareholder return over such period.


◦The annual awards are subject to the terms and conditions of the Avaya Holdings
Corp. 2017 Equity Incentive Plan (Plan) under which they were



--------------------------------------------------------------------------------

Anthony Bartolo - Page 3
made and the award agreements. Information regarding your equity awards will be
visible and the related documentation will be accessible on the Fidelity website
within a week of Board of Director or Committee approval. You will be required
to review and accept the Plan and the individual agreements within sixty (60)
days from the grant date or the grant will be cancelled per the terms of the
Plan. You will receive an email from Fidelity with instructions for accepting
your equity awards shortly after your awards are accessible. If there is any
conflict between this award notification and the award agreements, the terms of
the award agreements and the Plan govern.


Employee Benefit Plans: Attachment A is a summary of benefits available to you
under Avaya’s Executive and general employee benefit plans. For most plans, you
will be covered immediately from date of hire.


Executive Programs and Benefits:  You will be eligible for the Avaya Executive
Health Program and an annual Financial Counseling Allowance.  Information on
these programs will be provided upon your date of hire


Contingency of Offer:  This offer of employment is contingent upon the
successful completion of reference checks and is also contingent upon your
execution of the Employee Agreement Regarding Non-Disclosure, IP Assignment,
Non-Competition and Non-Solicitation, attached as Attachment B.


Executive Relocation Plan:  You will be eligible for the Avaya Executive
Relocation Plan for you and your family to relocate from Singapore to North
Carolina, USA. Attachment C is a summary of the plan highlights for which you
will be eligible. Also attached is a Repayment Agreement confirming that you
must remain an Avaya employee for 12 months from the start of your relocation or
you will have to repay the relocation costs in full. Please sign and return this
Agreement with your offer letter.


Benefit and Incentive Plan Terms: The benefit and incentive plans, programs and
practices briefly outlined in this letter, reflect their current provisions.
Payments and benefits under these plans, programs and practices, as well as
other payments referred to in this letter are subject to IRS rules and
regulations with respect to withholding, reporting, and taxation, and will not
be grossed-up unless specifically stated. The Company reserves the right to
discontinue or modify any compensation, incentive, benefit, perquisite plan,
program or practice at its sole discretion and without prior notice. Moreover,
the very brief summaries contained herein are subject to the written terms of
such plans, programs and practices, which supersede any other written or oral
representations concerning such plans, programs and practices, including this
letter.


For purposes of the Executive and employee benefits plans, the definition of
includable compensation is set forth in the respective plans, and may be amended
or modified at any time and without prior notice. No other compensation and
payments reflected in this offer are included in the calculation of any employee
or Executive benefits. You may consult with the respective summary plan
descriptions, which are available on request, for specific plan information.


There may be other benefits at Avaya that include certain non-solicitation
obligations, e.g. equity grants, that are not meant to conflict with this offer
letter. In case of any conflict between the provisions of this letter and the
provisions of any other applicable benefit plan,



--------------------------------------------------------------------------------

Anthony Bartolo - Page 4
program or agreement in which you participate, the obligations set forth in such
benefit plan, program or agreement shall govern.


Employment At-Will: This letter is neither an express nor implied contract for
continued employment or employment for a specific length of time. Your
employment with Avaya will be “At-Will.” This means that you have the right to
terminate your employment at any time and for any reason. Likewise, Avaya may
terminate your employment at any time and for any reason.


Prior Representation: By acceptance of this offer you further agree that this
offer supersedes and completely replaces any prior oral or written
communications or representations concerning or relating to your employment with
Avaya.


If you agree to the foregoing terms and conditions of employment, and affirm
that there are no agreements or other impediments that would prevent you from
providing exclusive service to Avaya, please sign this letter by November 8th,
2019 in the space provided below.


Please scan and email the signed letter, as well as the signed Employee
Agreement Regarding Non-Disclosure, IP Assignment, Non-Competition and
Non-Solicitation (Attachment B), to Mary-Jo Trimmer of our Executive Staffing
group at mjtrimmer@avaya.com.


Anthony, I feel the package we have developed for you is attractive and
anticipates that you will make a critical contribution to Avaya. As a Company,
we have never been better positioned to take full advantage of the opportunities
for growth and success in the marketplace. I look forward to having you join us.
If you have any questions, please do not hesitate to call me or Faye Tylee at
(908) 953-2090.


Sincerely,




James Chirico
President and Chief Executive Officer








_/s/ Anthony Bartolo_______ ____11/3/19_________
Acknowledged and Agreed to: Date
Anthony Bartolo

